Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021, 12/01/2020, 03/19/2020 was filed after the mailing date of 03/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
MPEP 211.03 states:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.




Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims rely on “predicting a crack defect rate” however fails to provide enough guidance to one skilled in the art of glass manufacturing for “predicting a crack defect rate”.  The specification states the crack defect rate is predicted through a crack defect rate prediction model and actually measured crack defect rate in [13] however provides no guidance of how the model is performed or how the “crack defect rate is measured” nor any measurement of said rate, for example: cracks per second of conveyance, cracks per square mm etc. ”The specification only points to Fig 3, which is not explained as to how the defect due to crack % is actually measured or calculated or related to the variables which are also claimed.  The specification simply states the crack defect rate is determined through a partial least squares regression analysis (at least [13]).  The specification states clearly the rollers are adjusted based on the crack defect rate but still fails to disclose how to determine the crack defect rate as well as how this is related to the predicted crack defect rate. 
There is some description in [24] stating it is possible to predict and reduce the crack defect rate through optimization of the respective rollers (11, 12, 13, 14). Therefore, the predictive factors can be reference factors, and the rotational speed information of each roller can correspond to an optimization factor. At this time, the prediction step can be performed by estimating a crack defect rate through a partial least squares regression analysis of a plurality of predictive factors and rotational speed 
partial least squares regression analysis of a plurality of predictive factors and rotational speed information of a plurality of rollers is not considered “subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention” wherein one skilled in the art is one skilled in glass manufacturing or in the very least conveying of brittle or inorganic substrates during cooling.  Proof of this is shown in the EAST search history in which a search of regression analysis in convey or roller all of C03C and C03B glass related classifications supplies 10 patents within the glass field regard linear regression analysis, none of which related to determining a crack defect or anything related to such thus the specification further does not enable one skilled in the art “to which it pertains, or with which it is most nearly connected, to make and/or use the invention” also evidenced in the search history is the search of the term “crack defect rate” which produces only 12 patents in ALL classifications not simply glass, and measured in percentage units as well as ppm, showing one skilled in the art would not readily know how to calculate said term.
The specification further does not enable one skilled in the art on how The plurality of predictive factors can include a raw material input amount, a glass thickness, a forming bath power, a forming bath temperature and an outside air temperature. However, a number of predictive factors (operating conditions, glass width, etc.) are conditions that are difficult to change in order to reduce the crack defect rate. However, it is possible to predict and reduce the crack defect rate through optimization of the respective rollers (11, 12, 13, 14). Therefore, the predictive factors can be reference factors, and the rotational speed information of each roller can correspond to an optimization factor. Actually relate to the “crack defect rate” such that one skilled in the art could make or use the claimed invention.  To overcome this rejection Applicant is encouraged to point directly to how each of these features is 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a transport part for cooling a glass substrate transported by a plurality of rollers rotating at a predetermined speed;
a prediction part for predicting a crack defect rate of the glass substrate through a partial least squares regression analysis of a plurality of predictive factors related to crack defects of the glass substrate and rotational speed information of the respective rollers, in the transport process; and
a control part for controlling the rotation speed of each roller so that the crack defect rate of the glass substrate is lowered.

 in claim  7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “crack defect rate” in claims 1, 4, and 6 is used by the claim to mean “crack defect rate,” while the accepted meaning is unclear to one skilled in the art. The term is indefinite because the specification does not clearly redefine the term or define the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 07-053230) as cited in the machine translation provided herein.
Regarding claims 1 and 5-6, (JP 07-053230) discloses a method and an apparatus (1) for slowly cooling plate glass, cooling plate glass to be transferred by a plurality of transfer rollers (2) [0017] which rotate at a predetermined speed [0016]; and controlling the rotational speed of the transfer rollers of each section by means of a speed controller (4) considered performed in real-time [0017]-[0018] such that the transfer speed of the plate glass is consistent with the main speed of the transfer rollers (2) 
[0019] the speed controller 4 calculates the amount of shrinkage of the glass sheet being conveyed in each section by the glass shrinkage amount calculating means 11. Subsequently, based on the calculation result of the glass shrinkage amount, a change in the moving speed of the glass sheet is calculated by the glass conveyance speed change calculation means 12. This operation is configured to calculate, for example, a speed change due to a glass plate thermal shrinkage for a set reference transport speed or a transport speed of a previous section. Thus, the moving speed of the glass sheet itself of each section is calculated.


does not specifically the feature, in claim 1, of predicting a crack defect rate of the glass substrate in accordance with a plurality of predictive factors related to crack defects of the glass substrate and rotational speed information of the respective rollers, in the transport process; and adjusting the rotational speed of each roller so that the crack defect rate of the glass substrate is lowered.
(JP 07-053230) discloses a temperature detection means (3) and a rotation sensor (8) of each section are connected with the speed controller (4) including a controller computer.  As discussed above (JP 07-053230) discloses the temperature of the each section and the rotational speed of the roller under transferring are inputted, the material of the rollers, the map of a coefficient of thermal expansion at the temperature and the like are inputted according to an input line (5) and the main speed of the transfer rollers of the each section and the transfer speed of the plate glass are calculated on the basis of the input data, and the rotational speed of the transfer roller (2) is calculated therefrom by means of a roller rotational speed calculation means (13) and reducing flaws on the surface, considered to include cracks (see paragraphs [0011]-[0012] and specifically [0026] describing the reduction in flaws and figure 1).
Regarding claim 2, “the conditions of the glass forming process” given its broadest reasonable interpretation in light of the specification, (JP 07-053230) recites: [0037] In addition, it is possible to immediately cope with changes in the conveying speed and the cooling time due to changes in the amount of produced glass, change in the cooling condition of the cooling device, change in the composition of the glass sheet, and the like, by merely changing the input data, so that the quality of the glass to be manufactured can be always maintained high or controlling the speed based on the material 
Regarding claim 3, [0008] (JP 07-053230) discusses the temperature of the glass depends on the composition, such as soda-lime silica, one skilled in the art would readily know that different glass compositions require different melting points thus different bath melt temperatures and melting powers.
Regarding claim 7, (JP 07-053230) discloses an apparatus for manufacturing a glass substrate, comprising: a transport part (rollers 2) for cooling a glass substrate transported by a plurality of rollers rotating at a predetermined speed;
a prediction part (computer, temperature detection means (3) and an rotation sensor (8)) capable of predicting a crack defect rate of the glass substrate through a partial least squares regression analysis of a plurality of predictive factors related to crack defects of the glass substrate and rotational speed information of the respective rollers, in the transport process; and a control part (speed control) capable of controlling the rotation speed of each roller so that the crack defect rate of the glass substrate is lowered. As described above regarding claim 1.  Intended use does not structurally differentiate the apparatus.

Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over (JP 07-053230) as cited in the machine translation provided herein and further in view of (US 3348937 A) referred to as (US 3348937 A).
Regarding claim 3, (JP 07-053230) does not specifically disclose the batch feed rate, or raw material input amount, or glass thickness.
In an analogous art of glass sheet forming (US 3348937 A) discloses a similar method of forming a glass plate by melting batch material and removing to an annealing gallery wherein the thickness of 
Thus it is obvious to one skilled in the art the batch feed and thickness and potential time lag, would cause one skilled in the art to alter the rotation of said rollers based on these features.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 07-053230) as cited in the machine translation provided herein and further in view of (US 20070039678 A1) referred to as (US 3348937 A).
Regarding claim 4, (JP 07-053230) does not disclose using a partial least squares regression analysis.
In an analogous are of conveying a thin substance with a roller conveyor and controlling the speed of the rollers (US 20070039678 A1) discloses using factors such as temperature, humidity, line speed or rotation speed [0042], or prediction steps by using partial linear squares regression [0048]-[0049], [0052]-[0053] to determine variables and reduce the set of variables, and model strategies to determine the line speed of the roller conveyors [0058].  It would be obvious for one skilled in the glass art to look for regression models applicable to controlling roller conveyors for controlling the line speed or rollers in (JP 07-053230).
Use of a known technique to improve a similar method in the same way is obvious.
The base device and method are taught by (JP 07-053230) and partial least squares regression analysis is a well-established mathematical process as taught by at least (US 20070039678 A1), implementing such a process on the computer already taught by (JP 07-053230) on variable known in the glass art as discussed above it obvious.

KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa et al. (US 20150218035 A1) referred to as Ishikawa herein after
US 20140379101 A1 [0019] controller, speed regulator 16 and temperature regulator 18 [0020] speed optimized, claim 13 square regression analysis algorithm
US 20120305456 A1 [0145] speed of conveyor with CCD for determining object on conveyor, using PLS regression analysis [0110]
US 20090107840 A1 feed of conveyor using PLS
US 20070039678 A1 feed of conveying based on PLS for resin
US 20170260077 A1 regression calculation for tin on float bath glass conveyed out of float bath, conveying speed increased with thickness of glass which is related to amount of tin on glass
US 20110083942 A1 crack defect rate, roller, not related to glass
US 3163512 A, US 1450571 A roller predetermined speed, rollers cause cooling and contraction, different rollers at different speeds to prevent cooling sliding and cracking
US 3477836 A
US 20050016214 A1 cooled, crack resistance, controlling flow rate [0022], temperature and rolling speed of rollers controlled independently [0032], gradually cooled to reduce stress- zone 26 [0012], 
US 20160297704 A1 [0019] slow cooling  based on measurement result  based on measurement step such as thickness, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741